Citation Nr: 0907450	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  01-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, including post-traumatic stress 
disorder (PTSD), for purposes of accrued benefits.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to a total rating based on 
individual unemployability (TDIU) due to service-connected 
disability, for purposes of accrued benefits.  

(Motions to revise prior Board of Veterans' Appeals decisions 
are the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney 
at Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, 
and died in August 1982.  The appellant is his widow.

By decisions dated in January 1985 and February 1987, the 
Board denied the appellant's claims for service connection 
for a psychiatric disability, to include PTSD, for purposes 
of accrued benefits, and for a total rating based on 
individual unemployability due to service-connected 
disability for purposes of accrued benefits.  In a letter 
received in June 1999, the appellant requested that her 
previously denied claims be readjudicated in her favor.  In a 
letter dated in February 2000, the Regional Office (RO) 
informed the appellant that these accrued benefits claims had 
again been denied.  The claimant appealed to the Board, and 
by a decision dated in May 2002, the Board denied both of 
these claims because new and material evidence had not been 
submitted to reopen them.  The claimant appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  By a January 2004 order, the Court vacated 
the Board's May 2002 decision on the accrued benefits claims.  

In the course of the appeal from the 2000 RO action, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted; it 
described VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Court determined that VA had failed to comply with VA's duty 
to notify as prescribed by the VCAA.  Accordingly, the Court 
vacated the Board's May 2002 decision regarding these two 
issues, and remanded in order to ensure that the appellant 
receives the due process to which she is entitled under the 
VCAA.  In an October 2005 action, the Board remanded these 
issues to the RO in order that the appellant be notified as 
required under the VCAA.  


FINDINGS OF FACT

1.  By decisions dated in January 1985 and February 1987, the 
Board denied service connection for a psychiatric disability, 
to include PTSD, for purposes of accrued benefits.

2.  Additional evidence submitted subsequent to the 1987 
decision has been received, but cannot be deemed to have been 
in the file at the time of the Veteran's death, and may not 
be considered in deciding the claim.

3.  By a decisions dated in January 1985 and February 1987, 
the Board denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disability, for purposes of accrued benefits.

4.  Additional evidence submitted subsequent to the 1987 
decision has been received, but cannot be deemed to have been 
in the file at the time of the Veteran's death, and may not 
be considered in deciding the claim.  


CONCLUSIONS OF LAW

1.  The February 1987 decision of the Board that denied 
service connection for a psychiatric disability, to include 
PTSD, for purposes of accrued benefits is final, and new and 
material evidence has not been received to reopen the claim. 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 
3.156(a), 20.1100 (2001).

2.  The February 1987 decision of the Board that denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disability for 
purposes of accrued benefits is final, and new and material 
evidence has not been received to reopen the claim. 38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

As noted in the Introduction, the Court remanded the 
aforementioned issues in order that the appellant receive 
adequate notification as regards the VCAA, including 
specifically notification as to the information and evidence 
necessary to substantiate the appellant's claims, and which 
party is responsible for attempting to obtain any such 
evidence.  On remand, the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
December 2005.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  This letter did not 
notify the appellant of the requirement that new and material 
evidence be submitted in order to reopen her previously 
denied claims.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  However, the Board notes that such notification was 
not necessary in this correspondence because she had 
previously been advised of this in correspondence dated in 
August 1999 and February 2000.  Additionally, the specific 
wording of the VA regulation governing her new and material 
evidence claim, 38 C.F.R. § 3.156 (2000), was provided in an 
earlier rating decision dated in April 2001.  

The Board notes that the appellant was not apprised of the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), until a supplemental statement of the case 
(SSOC) was issued in July 2007.  While the claim was not 
thereafter readjudicated by the RO, because the appellant's 
claims will not be reopened, these questions are not now 
before the Board.  Consequently, a remand for an RO 
readjudication is not necessary.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the Board notes that the VCAA 
has left intact the requirement that new and material 
evidence be received in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  See also Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1343 
(Fed. Cir. 2003) (PVA) (without the introduction of new and 
material evidence, VA not required to provide a medical 
examination or opinion).  Notwithstanding the foregoing, the 
Board notes that the RO obtained the Veteran's service 
treatment record (STR) file (which contains both medical 
treatment records and non-treatment medical records such as 
reports of physical examinations and reports of diagnostic 
studies, as well as administrative documents and dental 
treatment records), and post-service medical records, and 
Social Security Administration (SSA) records.  Significantly, 
as will be explained below, accrued benefits claims are to be 
decided based on the evidence in the file at the date of the 
Veteran's death.  Certain evidence is considered in the file 
constructively, and may therefore be new and material 
evidence sufficient to reopen a previously denied accrued 
benefits claim if not previously considered.  Nevertheless, 
there is nothing about this record that suggests that VA did 
not fulfill its duty to assist. 

II.  Background

The Veteran died in August 1982.  The Certificate of Death 
lists the cause of death as being ruptured right carotid 
artery due to, or as a consequence of multiple head injuries, 
due to, or as a result of an automobile accident.  The 
Veteran's widow submitted a claim for service connection for 
the cause of the Veteran's death and for Dependency and 
Indemnity Compensation (DIC), including entitlement to 
accrued benefits.  The accrued benefits claim was denied by 
the RO in a decision dated in December 1982, and by the Board 
in a decision dated in January 1985.  Accrued benefits were 
again considered by the Board in February 1987.  The present 
claim arises from the appellant's June 1999 claim to reopen 
that was addressed by the RO in February 2000.  As will be 
discussed in the analysis section below, new and material 
evidence must be received in order to reopen a previously 
denied claim after that claim has become final.  

At the time of the Veteran's death, service connection was in 
effect for left nephrectomy, evaluated as 30 percent 
disabling; splenectomy, evaluated as 30 percent disabling; 
residuals of a shell fragment wound of the left thigh, 
evaluated as 30 percent disabling; residuals of a shell 
fragment wound of the left chest, with retained shrapnel 
fragments, evaluated as 20 percent disabling; residuals of a 
shell fragment wound of the right thigh, evaluated as 10 
percent disabling; residuals of a shell fragment wound of the 
abdomen, evaluated as 10 percent disabling; retained foreign 
body of the lumbar vertebrae with low back pain, evaluated as 
10 percent disabling; appendectomy scar, evaluated as 
noncompensably disabling; residuals of a fracture of the left 
maxilla, evaluated as noncompensably disabling; and residuals 
of a laceration of the liver, evaluated as noncompensably 
disabling.  The combined schedular evaluation was 80 percent.  
See 38 C.F.R. § 4.25, Combined ratings table, which requires 
that multiple service-connected disabilities be combined 
utilizing the Combined Ratings Table rather than by merely 
adding the individual disability ratings.    

A report of medical history in April 1968, in conjunction 
with the entrance examination, shows that the Veteran 
responded affirmatively to questions about whether he had 
ever had frequent trouble sleeping, depression or excessive 
worry and nervous trouble.  He denied frequent or terrifying 
nightmares and loss of memory.  A psychiatric evaluation on 
the entrance examination in April 1968 was normal.  The 
service treatment records disclose that the Veteran sustained 
multiple fragment wounds of the left chest, abdomen and both 
legs, perforation of the spleen, left kidney and small bowel 
and laceration of the right and left lobes of the liver, with 
pleural effusion in January 1969.  It was noted that there 
was no artery or nerve involvement.  It was indicated that 
the injury was from a rocket explosion.

In his report of medical history at the time of his 
separation examination in April 1970, he denied frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or loss of memory or amnesia.  
A psychiatric evaluation on the separation examination in 
April 1970 was normal.

An income and net worth statement dated in October 1979 
reveals that the Veteran reported that he had completed four 
years of college and had work experience as a probation and 
parole officer.  He reportedly last worked in June 1979.

The Veteran was admitted to a private hospital in January 
1979 and related that he felt that he thought he was having a 
heart attack.  A physical examination was within normal 
limits.  It was felt that his pain was a gastrointestinal 
problem.  The diagnosis was acute gastritis.  

The Veteran was seen by a private physician for pain in his 
abdomen in September 1979.  It was reported that he had been 
on medication for high blood pressure.  An examination 
revealed that breath sounds were decreased at the bases.  On 
examination of the abdomen, there was slight tenderness in 
the mid-epigastrium. Bowel sounds were normal.  There were 
scars on each thigh.  The impressions were old fracture, 
middle shaft of the femur, with multiple small metallic 
densities; abdominal pain, probably secondary to adhesions 
following abdominal exploration for gunshot wound which 
involved splenectomy, a lacerated spleen and a left 
nephrectomy; and pleurisy, chronic, fibrous, left lower lobe.  
The examiner commented that one is almost forced to accept 
the subjective symptoms of the Veteran.  He noted that he 
would not expect that degree of pulmonary insufficiency.  He 
added that conceivably, the Veteran could have marked 
gastrointestinal discomfort from adhesions and multiple 
foreign bodies in the abdomen, but that this was not 
necessarily so.  The examiner further stated that there was 
no way to confirm the degree of disability claimed, but that 
the Veteran seemed to be in excellent health.  Finally, he 
noted that the Veteran did have pain in the left thigh.

In a statement dated in November 1979, the Veteran's employer 
reported that the Veteran had resigned from his position as a 
probation and parole officer in June 1979.  It was indicated 
that the Veteran had missed five days of work in the previous 
year for sick leave.

In a statement dated in January 1980, a private practitioner 
related that he had examined the Veteran the previous month.  
His complaints at that time were exertional dyspnea with 
expiratory cough and wheezing; abdominal pain with esophageal 
regurgitation; pain in the left lower extremity with history 
of a shell wound in service which resulted in left 
nephrectomy, splenectomy, residuals of shell fragment wound 
of the left thigh; residuals of a shell fragment wound of the 
right thigh; residuals of a shell fragment wound of the left 
chest; residuals of a shell fragment wound of the abdomen; 
appendectomy scar; fracture of the left maxilla; and 
residuals of a laceration of the liver.  The examiner stated 
that due to the extensive surgery, the Veteran had developed 
a hiatal hernia with esophageal reflux and that he had to 
maintain treatment by medication and diet.  He concluded that 
the Veteran's condition had grown progressively worse and 
that he was unable to seek and hold gainful employment on a 
permanent basis.

VA outpatient treatment records dated in 1980 were associated 
with the claims folder.  In April 1980, the Veteran described 
loss of sleep and appetite.  It was also noted that he had a 
history of hemoptysis in the morning, and a grayish colored 
sputum for many months.  Following an examination, the 
diagnoses were anxiety neurosis and history of hemoptysis, 
possible bronchitis.  The Veteran was seen in the mental 
health clinic two days later and reported a recent episode of 
being very angry with his former wife.  The impression was 
anxiety reaction.  In May 1980, he described shortness of 
breath after one flight and frequent diaphoresis.  On 
examination, the lungs were clear.  Tenderness in the 
epigastrium was noted.  A pulmonary function study in May 
1980 did not rule out the possibility of a mild restrictive 
defect.  In August 1980, it was noted that the Veteran still 
had a lot of anger about his job problems and his former 
marriage.

Additional VA outpatient treatment records reflect that the 
Veteran was seen in the mental health clinic on two occasions 
in September 1980.  It was indicated that he complained of 
anxiety.

The Veteran was hospitalized in a VA facility in September 
1980 for the chief complaint of postprandial epigastric 
discomfort.  He reported that his symptoms had increased in 
intensity over the previous one to two years and that he had 
been on medication in 1979.  The hospital summary indicated 
that the Veteran had a master's degree in education.  On 
examination, the chest had equal tactile fremitus bilaterally 
and it was clear to auscultation and percussion.  Bowel 
sounds were normal and there were no abdominal bruits.  No 
organomegaly was noted.  There was epigastric tenderness to 
light touch, but no masses were felt.  No clubbing, cyanosis 
or edema of the extremities was reported.  There was a wound 
scar in the left anterior thigh.  The left lower extremity 
was slightly weak secondary to an old wound, but motor 
function was otherwise normal.  The diagnosis was epigastric 
pain and vomiting of unknown etiology.

A statement was received in December 1980 from a pastor of a 
church, who was also a member of the county board of 
education.  He related that he had known the Veteran since he 
was a young boy and had counseled him on various occasions.  
He maintained that he had noticed a great change in the 
Veteran since he returned from service.  He added that the 
Veteran was calm, well composed, and a likable person prior 
to service.  The pastor commented that the Veteran seemed to 
be an entirely different person after he returned from 
service.  He said that the Veteran seemed to be very radical 
and, at times, extremely violent.  He further stated that his 
emotional problems were very deep.  He related that most of 
the prominent businessmen in the county knew of the Veteran's 
physical and emotional problems and would not hire him.  He 
claimed that it was his understanding that the Veteran had 
lost his last job due to physical and emotional problems.  

The Veteran's sister wrote in a March 1981 statement that she 
began to notice a change in the Veteran in early 1979 when he 
began having severe breathing problems.  She maintained that 
she saw him spit dark looking mucous from his lungs and that 
he was short-winded.  She noted that his gait was more 
pronounced with a limp and that he began to complain about 
his left leg, back, shoulder and neck problems.  She stated 
that in June 1979 it became obvious that he could no longer 
perform his employment duties, and he resigned.  She further 
indicated that he became severely depressed.  The Veteran's 
sister reported that the worse the Veteran's physical 
condition became, the worse his mental condition became.  She 
concluded that he was totally disabled.

In a statement dated in April 1981, the Veteran's parents 
related that the Veteran had been an honor student throughout 
high school, was very energetic and athletic and was popular 
among his peers.  They said that they noticed a personality 
change after he returned from service.  They claimed that his 
attitude became hostile, his sense of humor disappeared and 
that he abandoned everything he had believed in.  In 
addition, his parents stated that they had learned of his 
violent rages, flashbacks, insomnia, and suspected 
depression.

In a statement from the Kentucky Department of Corrections 
received in April 1981, a supervisor related that it was his 
understanding that the Veteran was suffering from a 
disability caused by his war experience resulting in his 
inability to continue working.

In a statement received in April 1981, the appellant reported 
that the Veteran could walk only short distances due to his 
lung problem and his left leg.  She stated that his back had 
also been giving him a lot of pain.  She asserted that the 
Veteran's overall pain had increased in severity and had 
affected his emotional well-being. She argued that the loss 
of several vital organs and damage to others, with the 
subsequent effect on his health, had brought on depression 
and tenseness.  She claimed that she saw the Veteran have a 
flashback to a time in service.

A private psychologist reported in February 1981 that he had 
examined the Veteran the previous month for the purpose of 
determining his residual functional capacity to perform work.  
It was indicated that the Veteran had a master's degree in 
general education, and had taken additional course work in 
criminal justice.  His work experience reportedly included 
automobile assembler, and parole and probation officer.  The 
Veteran related that he was unable to perform his previous 
work as a probation officer due to mental strain and 
continuous pain from physical complications resulting from 
his severe injuries, all of which prevented him from 
concentrating on his work activity.  It was reported that the 
Veteran had been examined by a physician for a psychiatric 
condition described as a personality disorder.

On examination, the Veteran stated that he believed his 
nervous problems were due to his former wife and the loss of 
his job, which he said he lost because he refused to go along 
with a temporary assignment.  Following psychological 
testing, it was noted that the Veteran's profile was 
indicative of a person suffering from a personality trait 
disturbance with depression.  It was further stated that 
individuals suffering from such a condition generally exhibit 
nervousness, anxiety and suspiciousness.  The psychologist 
indicated that the examination supported the fact that the 
Veteran was suffering from a moderately severe condition 
diagnosed as a personality trait disturbance with depression.  
He commented that work with close personal contact would be 
counterproductive and lead to increased anxiety and 
nervousness.  He opined that the combination of physical 
injury with his observable psychological impairments led one 
to conclude that the Veteran would be a poor candidate for 
work because of the pain and a personality disturbance that 
prevented him from accepting others as worthwhile.  

The Veteran testified at a hearing at the RO in October 1981.  
During the hearing, the Veteran testified that his insomnia 
began as soon as he was wounded in Vietnam.  He also stated 
that he had a Master's Degree.  

The Veteran was examined by VA in January 1982.  His gait was 
normal.  On examination, the left thigh was approximately 1.5 
inches smaller than the right at a position about six inches 
above the kneecap.  There were four scars on the left thigh 
where shrapnel entered.  In one area, there was a small 
granuloma where it looked like a 1-centimeter size drainage 
area was coming from one of these shrapnel scars.  A part of 
the muscle was removed at this area, and the Veteran had a 
small defect in the smoothness of the left thigh.  On the 
right thigh, there were four places where shrapnel had 
entered on the anterior and posterior sides of the thigh.  
The reflexes and pulsations were all normal on the two legs 
approximately six inches above the kneecap.  On the left 
side, posteriorly, was the chronic drainage sinus from a 
fragment of the shrapnel, apparently inside the left thigh.

The examination report notes that the Veteran complained of a 
dull, aching pain in both thighs that could be called an 
arthralgia.  It had not responded to medication.  It was 
indicated that it was possible that the Veteran still had a 
drainage sinus from one of the pieces of shrapnel present in 
the left thigh.  It was noted that the left ankle had been 
sprained in service, and the examiner stated that it was 
slightly enlarged or swollen compared to the right ankle, but 
chronic rather than recent.  An X-ray study of the chest 
showed metallic fragments.  The lungs were clear and there 
was no evidence of active infiltrates or areas of pneumonic 
consolidation or collapse.  There was obliteration of the 
left costophrenic angle, most likely due to old pleural 
thickening.  There was another metallic foreign body in the 
area of the liver.  An X-ray study of the lumbar spine was 
essentially normal.  There was a metallic fragment in the 
left side of L3.  The diagnoses were arthralgia of the lumbar 
area of the back that did not respond to medication, and pain 
in both thighs.  The examiner noted that this could be 
classified as an arthralgia of both thighs, but the sinus 
drainage and small granuloma should be followed.  

On VA psychiatric examination in January 1982, the Veteran 
reported that he could not sleep, and that this was a long-
time problem.  He described one or two episodes of flashbacks 
regarding his war experiences.  He stated that he felt that 
his physical condition was such that he could not do much 
manual labor, but that he was not prepared mentally for sit-
down work.  He had occasional dreams and nightmares related 
to his Vietnam experiences.  There had been little indication 
of emotional and social withdrawal.  Following a mental 
status evaluation, the examiner commented that the Veteran 
displayed considerable passivity and moderate paranoid 
trends.  There was no questioning the stressful experience of 
service in Vietnam and severe injuries there.  He further 
stated that some features of the Veteran's difficulties 
suggested a post-traumatic stress syndrome, but that he felt 
that it was relatively minor.  

A statement dated in February 1982 from a private physician 
was received in January 1985.  The physician noted that the 
Veteran had been referred for a psychiatric evaluation.  It 
was indicated that the Veteran lacked a comprehensive 
examination for obtaining his Master's Degree.  The Veteran 
related that he quit his job as a probation officer due to 
"health and politics."  The examiner noted that he discussed 
the Veteran's case with another physician and believed that 
the Veteran was best described as an intellectual kind of 
schizophrenic.  He opined that the Veteran would have 
difficulty sustaining an eight-hour day on a regular basis or 
producing quantity on a job.  He noted that the Veteran's 
daily activities were somewhat restricted.  Finally, the 
examiner stated that the Veteran possessed basic educational 
competence and could understand simple instructions.

Additional private medical records and statements from 
physicians dated from 1969 (while the Veteran was in service) 
to 1986 were received after the Veteran's death and were 
associated with the claims folder prior to the last final 
denial of service connection.  

Other than duplicate or redundant evidence and documents 
related to this and other appeals, the pertinent evidence 
submitted subsequent to the February 1987 Board decision 
consists of multiple statements from the appellant, and 
several medical statements, all of which were written well 
after the Veteran's death.  Included among those statements 
is a January 2000 statement from R.R., Ph.D., in which she 
stated that she had reviewed all the records, and saw no 
reason why the Veteran did not get service connection for 
PTSD with depression and anxiety.  Also newly submitted in 
the course of the recent remand are private medical records 
that document routine and emergency treatment for the 
Veteran's various disabilities, but do not relate to 
substantiation of the instant claims.  

A July 1979 letter from the Veteran to his supervisor at the 
Kentucky Division of Probation and Parole shows that he was 
resigning effective as of the first of that month because he 
was "on the verge of accepting a position with the federal 
government."  A related personnel form documents the 
retirement.  

Also new to the record are VA treatment records from several 
treating facilities.  Records from the Louisville, Kentucky 
Vet Center dated from September 1980 to August 1981 show that 
the Veteran was seen several times; no diagnosis of any 
mental disorder was made.  Other new private and VA treatment 
records reveal complaints of anxiety, short temper, and angry 
outbursts, but no diagnoses.  

III.  Analysis

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For those claims to reopen a finally decided claim received 
prior to August 29, 2001, as the case here, evidence is 
considered to be "new" if it was not previously submitted 
to agency decision makers and it is not cumulative or 
redundant.  The evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  The Board notes that the regulation was amended 
effective August 29, 2001.  However, because the appellant's 
claim to reopen was received prior to the effective date of 
the amended regulation, the old criteria must be used.  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The instant case involves claims for accrued benefits.  
Accrued benefits are benefits to which a veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid, to be paid to survivors as provided by 
law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2008).  For a claimant to prevail on an accrued benefits 
claim, the record must show that (i) the appellant has 
standing to file a claim for accrued benefits, (ii) the 
veteran had a claim pending at the time of death, (iii) the 
veteran would have prevailed on the claim if he had not died; 
and (iv) the claim for accrued benefits was filed within one 
year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) 
(West 2002 and Supp 2008); 38 C.F.R. § 3.1000 (2007); Jones 
v. West, 136 F.3d 1299 (Fed. Cir. 1998).  

The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death; that is, the survivor cannot receive 
any such attributed benefit that the veteran could not have 
received upon proper application therefor.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

Only evidence of record at the time of the veteran's death is 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. § 3.1000.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that certain documents may 
be deemed as constructively of record in an accrued benefits 
claim even though physically absent from the record on the 
date of death.  Hayes v. Brown, 4 Vet. App. 353, 360- 361 
(1993).

Specifically, the Hayes court noted that the VA Adjudication 
Manual, M21-1, paragraph 5.25(b), permits certain government 
documents to be considered as being in the file at date of 
death even though actually put into the file post date of 
death.  The certain government documents consist of evidence 
in file at date of death.  Evidence "in file," in turn, 
includes the following, even if such reports are not reduced 
to writing or are not physically placed in the Veteran's file 
until after death:  (1) service department records; (2) 
reports of VA hospitalization; (3) reports of treatment of 
examinations in VA medical centers including those in 
outpatient treatment folders; (4) Reports of hospitalization, 
treatment or examinations authorized by VA; and (5) Reports 
of autopsy made by VA on the date of death.  In addition, the 
Court noted that VA Manual, M21-1, paragraph 5.25(b) states, 
in relevant part, that "[t]he cited regulations [38 C.F.R. 
§ 3.1000(d)(4) and § 3.327(b)(1) (1992)] also provide for the 
acceptance of evidence after death for verifying or 
corroborating evidence 'in file' at death."  

The Court also noted that, in accordance with a then-current 
VA regulation, any hospital report and any examination report 
from a military hospital or from a State, county, municipal 
or other government hospital or recognized private 
institution which contain descriptions, including diagnoses 
and clinical and laboratory findings, adequate for rating 
purposes, of the condition of the organs or body systems for 
which claim is made may be deemed to be included in the term 
"Department of Veterans Affairs examination."  38 C.F.R. § 
3.327(b)(1) (1992).  That holding, however, only applied to 
medical examinations related to rating claims, not to service 
connection claims.  Id.  See also 60 Fed. Reg. 27409 (May 24, 
1995), which eliminated the requirement in 38 C.F.R. § 
3.327(b)(1) that at least one VA examination be made in every 
case in which compensation benefits are awarded, and with it, 
the exceptions deemed to be included in the term "Department 
of Veterans Affairs examination."  

Thus, the Court found that, taken together, these provisions 
from the VA Adjudication Manual and the Code of Federal 
Regulations may require that such reports, even though 
submitted after death, nevertheless, be considered. 

Here, the last final denial of the appellant's captioned 
claims was the Board's February 1987 decision.  See 38 C.F.R. 
§ 20.1100.  The Board's February 1987 denial was based on the 
fact that new and material evidence had not been received 
since the Board's previous denial in January 1985.  The 
February 1987 Board decision also noted that, in any event, 
the none of the newly received evidence warranted a change to 
the Board's earlier decision.  

The January 1985 Board decision found that entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD, and to a total rating based on individual 
unemployability for the purpose of accrued benefits was not 
established.  The bases for the Board's January 1985 denial, 
and therefore its February 1987 decision to not reopen the 
claim, consisted of the absence of any psychiatric 
abnormalities during service or for approximately 10 years 
after service, the absence of diagnosed PTSD, and absence of 
evidence that the Veteran was unemployable due to his 
service-connected disabilities.  In this regard, the Board 
had found that the Veteran's multiple service-caused health 
impairments did not render the Veteran unemployable, noting 
that the Veteran himself seemed to concede that he could 
perform some sedentary types of employment, and that he had 
considerable academic achievements, including a post-graduate 
degree.  The Board also noted that the medical evidence of 
record did not show that the Veteran had significant 
difficulties in walking, standing, sitting, communicating, or 
profound difficulties in performing most of the usual 
activities of daily living during the last few years of his 
life.    

Thus, to summarize, because this claim involves claims for 
accrued benefits, only evidence that was of record at the 
time of the Veteran's death may be considered.  Normally, 
this would be a bar to submission of new evidence to reopen a 
claim.  Here, however, given the Court's holding in Hayes, in 
the instant case it is at least possible for there to have 
been submitted new and material evidence but only if it is 
evidence considered as having been "'in file' at death."  
Hayes, supra.  

The Board finds that, while some of the evidence newly 
received is new in that it was not of record at the time of 
the most recent denial in February 1987, the Board also finds 
that none of the newly received evidence is material, as 
defined above.  That is because the new evidence that is not 
redundant or duplicative does not bear directly and 
substantially upon the specific matters under consideration, 
i.e., whether the Veteran had psychiatric disability due to 
service or was unemployable due to his service-connected 
disabilities.  Moreover, the Board finds that, by itself or 
in connection with evidence previously considered, none of 
the newly received evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Of all of the newly submitted evidence that is not 
duplicative or redundant, the only evidence relating to the 
psychiatric disability claim is the letter from Dr. R., in 
which she stated that she had reviewed all the records, and 
saw no reason why the Veteran did not get service connection 
for PTSD with depression and anxiety.  However, this letter 
was dated in January 2000, well after the Veteran's death.  
This letter is not a government document that falls within 
any of the five types of evidence that may be accepted after 
death as verifying or corroborating evidence 'in file' at 
death."  Hayes, supra.  

Turning to the TDIU claim, nothing in the newly received 
evidence supports the contention that the Veteran was unable 
to follow a substantially gainful occupation due to his 
service-connected disabilities.  See 38 C.F.R. § 3.340(a)(1) 
(2008).  Of all of the newly submitted evidence that is not 
duplicative or redundant, the only substantive evidence 
relating to the TDIU claim is the evidence from the Kentucky 
Division of Probation and Parole showing that the Veteran was 
resigning because he was "on the verge of accepting a 
position with the federal government."  There is nothing in 
the newly received evidence that contradicts that evidence, 
other that the appellant's assertions to the contrary, which 
assertions do not constitute new evidence because they were 
expressed previously.  Moreover, the appellant's statements 
made after the Veteran's death were not in the file at the 
time of his death.

Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that new 
and material evidence sufficient to reopen these previously 
denied claims has not been submitted, and they therefore will 
be denied.


ORDER

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disability, including PTSD, for purposes of 
accrued benefits, the application to reopen is denied.  

New and material evidence having not been received to reopen 
the claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability for purposes of accrued benefits, the application 
to reopen is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


